WICKER, J.,
concurs with reasons.
IH agree with the outcome in this case. I write separately to emphasize that, in this appeal, we do not reach the issue addressed in this Court’s prior writ disposition in this case. There, this Court denied claimants’ writ application seeking review of the trial court’s granting of the state’s motion to strike, finding that claimants had an “adequate remedy on appeal.” In this appeal, however, claimants do not assign as error the trial court’s judgment granting the state’s motion to strike. Therefore, we need not opine on the potential jurisdictional issue, that is, whether the trial court’s prior judgment — granting the state’s motion to strike, and, essentially dismissing claimants from the forfeiture proceeding — is a partial final and appeal-*380able judgment that would have been immediately subject to appellate review.
Further, I write to point out that in State v. Brian Chisolm, 16-63 (La.App. 5 Cir. 4/28/16), 191 So.3d 1161, this Court recently thoroughly discussed the specific form and content required to state a claim pursuant to La. R.S. 40:2610.